ORDER
This case came before the duty justice in conference on December 1, 2006. The defendants, Rhode Island Board of Elections, (Board of Elections) and others have moved for a stay of a preliminary injunction, issued by a justice of the Superior Court on November 30, 2006, in favor of the plaintiff, Joseph Larisa, Jr.
The Board of Elections has been preliminarily enjoined “to provide access to Plaintiff and/or his representatives to copies of any and all ballots rejected by the Optech computer reader,” and to further provide to the plaintiff, copies of any and all provisional ballots and mail ballots cast in the General Election held on November 7, 2006. Finally, the Board of Elections and the defendant, East Providence Canvassing Authority, were restrained and enjoined from certifying a winner in the election for Councilman at Large in the city of East Providence.
The motion for stay was presented to the duty justice who, after conference with counsel for the parties, referred it to the Court. After careful consideration of the memoranda filed by counsel, the Court hereby directs that the following Order enter:
The motion for stay is denied.
Justice FLAHERTY did not participate.